Citation Nr: 1019183	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-24 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss prior to November 19, 2009 and to an initial 
rating greater than 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1952 
to July 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In May 2009, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

In September 2009, the Board remanded this claim for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
due process.  

As noted above, the claim was remanded for further 
development in September 2009.  While the claim was in remand 
status, the Veteran underwent a VA audiometric examination in 
November 2009.  He was granted a 10 percent evaluation 
effective from November 19, 2009, the date of the 
examination.  The Veteran and his representative were 
provided notice of the determination.  He was also supplied 
with a supplemental statement of the case in March 2010.  
However the SSOC incorrectly discussed an August 2005 VA 
audiometric examination and there was no mention of the 
November 2009 examination.  

The Veteran is presumed to be seeking the maximum benefit 
available, and has not withdrawn his appeal as to the initial 
rating assigned.  Under 38 C.F.R. § 19.31, a Supplemental 
Statement of the Case (SSOC) must be furnished to the Veteran 
when additional pertinent evidence is received after a 
Statement of the Case (SOC) or the most recent SSOC has been 
issued as well as if there is a material defect in a 
supplemental statement of the case or if the issued SSOC is 
inadequate.   In this case, the evidence was not duplicative 
of evidence already associated with the claims file, and is 
clearly relevant to the issue on appeal.  Further prior 
duplicative evidence was the only evidence addressed.  As the 
due process requirements have not been satisfied, a remand is 
required in order to ensure due process to the Veteran.  See 
38 C.F.R. §§ 19.31.  (2009).  It should also be noted that 
the Board's previous remand specifically directed that the 
Veteran be provided with a supplemental statement of the case 
that addressed all relevant action taken on the claim, and 
the November 2009 VA audiological examination has not yet 
been addressed.  See Stegall v. West, 11Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Issue the Veteran a corrected 
supplemental statement of the case which 
addresses the November 2009 VA 
audiometric examination report.  Allow 
the Veteran a sufficient amount of time 
to respond.  Then the claim should be 
returned to the Board as warranted.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



